EXHIBIT 10.1

2012 ANNUAL INCENTIVE PLAN

FOR SALARIED EMPLOYEES

 

1. Purpose. The purpose of the Plan is to promote the interests of the Company
by (i) motivating Participants to achieve certain corporate and Business Segment
performance objectives and to reward them when those objectives are met or
exceeded; (ii) attracting and retaining salaried employees of outstanding
ability; (iii) providing annual incentive compensation opportunities that are
competitive with those of other major corporations; and (iv) enabling
Participants to participate in the growth and financial success of the Company.
All capitalized terms are defined in Definitions, Section 10.

 

2. Performance Goals.

 

  a. The Performance Measures and Portion of Goal Opportunity for each are as
follows:

 

Performance

Measure

   Portion of
Goal  Opportunity   

Description

Adjusted EBITDAR    75%    Consists of EBITDAR (Earnings before interest, taxes,
depreciation, amortization and equipment rents), adjusted to eliminate the
impact of certain non-cash and non-recurring items, that are included in net
income and are not considered indicative of our ongoing operating performance
Safety Incidence Rate    12.5%    Safety Incidence Rate is calculated using the
number of recordable injuries × 200,000 divided by the number of employee hours
worked Safety Severity Rate    12.5%    Safety Severity Rate is calculated using
the number of lost and restricted workdays × 200,000 divided by the number of
employee hours worked

 

  a. The Performance Goals for the Performance Measures for each Participant
will be based on the Business Segment to which such Participant is assigned and
will be communicated to Participants separately. The communication will
designate the Performance Goals at three levels, including minimum, target and
superior levels.

 

  b. The Performance Measure Score must be at least the minimum level designated
for the applicable Business Segment for an Award to be earned. Additionally, if
the Adjusted EBITDAR Performance Measure Score is less than the minimum
designated for the Business Segment, the Safety Incidence Rate and Safety
Severity Rate Portions of the Goal Opportunities will be reduced by 50%.

 

  c. The Business Segment EBITDAR Performance Measure Scores will be based on
the following:

 

  i. Jeffboat—Manufacturing segment EBITDAR based upon the financial results
reported in CBLC’s financial statements filed on Form 10-K for the year 2012.

 

  ii. Transportation Services—Transportation Services EBITDAR based upon the
financial results reported in CBLC’s financial statements filed on Form 10-K for
the year 2012.

 

  iii. Corporate – EBITDAR based upon the financial results reported in CBLC’s
consolidated financial statements filed on Form 10-K for the year 2012.

 

3. Award Calculation. The total amount of all Awards will be fixed at the end of
the calendar year and calculated based on the following formula for Participants
employed as of December 31, 2012.The calculation of the Award will be the sum of
the following for each Performance Measure: Base Earnings × Bonus Opportunity x
Portion of Goal Opportunity × Performance Measure Score. Performance Measure
Scores between minimum and target or between target and superior will be
calculated proportionally. Participants that change Bonus Opportunity levels or
Business Segments during the year will have their Award prorated based on the
Base Earnings and Bonus Opportunity levels for each period of time. The
individual Awards may be adjusted upward or downward based on individual
performance by the Committee in its sole discretion. However, the net of these
adjustments may not increase the total amount of all Awards fixed at the end of
the year.



--------------------------------------------------------------------------------

4. Administration. The Board or the Committee shall have the authority to
interpret the Plan, and to establish, amend and rescind rules for the
administration of the Plan. All such interpretations and rules shall be
conclusive and binding on all persons. In addition, the Committee may delegate
to one or more executive officers of the Company the right to administer the
Plan as it pertains to Participants who are not executive officers of the
Company or any Affiliate. The Board or the Committee, each in its sole
discretion, may, at any time with or without notice, amend, modify, suspend or
terminate this Plan, including the right to suspend or eliminate some or all
Awards. Notwithstanding anything herein to the contrary, the Plan is not
intended to provide for a deferral of compensation within the meaning of I.R.S.
Code Section 409A and shall be interpreted and administered consistent with that
intent. This Plan shall be governed by the laws of the State of Indiana.

 

5. Eligibility. Except as otherwise provided by the Committee, all full-time
active salaried employees of the Company and its Affiliates are eligible to
participate in the Plan provided that: (i) the employee’s employment start date
is on or before September 30, 2012, (ii) the employee remains employed by the
Company or its Affiliates through the date the Awards are paid, and (ii) the
employee has an average performance rating that is satisfactory or higher and is
not in a performance improvement program or suspended from employment for any
reason.

 

6. Payment of Awards. Awards shall be paid as soon as practicable after the 2012
financial results have been tabulated, outside auditors have finished their
audit and the Committee has approved the payment, estimated to be completed by
March 15, 2013 and no later than December 31, 2013. The Company shall have the
right to deduct from Awards all applicable payroll deductions, including any
applicable taxes.

 

7. Transferability. Awards to which a Participant may be entitled under the Plan
may not be assigned or alienated.

 

8. No Right to Participate; Employment. Neither the adoption of the Plan nor any
provision of the Plan or action of the Board or the Committee shall be deemed to
(i) give any employee any right to be designated as a Participant under the
Plan, (ii) confer upon any employee any right of continued employment with the
Company or any Affiliate, or (iii) limit or diminish in any way the right of the
Company or any Affiliate to terminate an employee’s employment at any time with
or without cause.

 

9. Nonexclusivity of the Plan. This Plan is not intended to and shall not
preclude the Board from adopting or continuing such additional compensation
arrangements as it deems desirable for Participants, including any thrift,
savings, investment, stock purchase, stock option, profit sharing, pension,
retirement, insurance or other incentive, compensation or benefit plan or
program.

 

10. Definitions.

 

  a. “Affiliate’” means any direct or indirect subsidiary of the Company and ACL
I Corporation.

 

  b. “Award” means an amount determined to be payable to a Participant under the
Plan.

 

  c. “Base Earnings” means the Participant’s actual base salary compensation
paid from January 1, 2012 through December 31, 2012.

 

  d. “Bonus Opportunity” is the bonus opportunity determined based on the
Participant’s position and grade level or as otherwise specifically set forth in
an employment offer letter or schedule.

 

  e. “Board” means the Board of Directors of the Company.

 

  f. “Business Segment” means one of the following: Jeffboat, Transportation
Services, or Corporate.

 

  g. “CBLC” means Commercial Barge Line Company.

 

  h. “Committee” means a Compensation Committee designated by the Board.

 

  i. “Company” means American Commercial Lines Inc.

 

  j. “Participant” means an employee who is eligible to participate in the Plan
pursuant to Section 5.

 

  k. “Performance Goals” are the metrics attributable to each Performance
Measure.

 

  l. “Performance Measures” are business metrics on which the Performance Goals
are based and are more fully described in Section 2(a).

 

  m. “Performance Measure Score” means the score attained for each Performance
Measure based on description set forth in Section 2.

 

  n. “Plan” means the 2012 Annual Incentive Plan for Salaried Employees.

 

  o. “Portion of Goal Opportunity” means the portion of the Goal Opportunity
allocated for each Performance Measure.

 

2